Name: Commission Regulation (EEC) No 643/77 of 29 March 1977 laying down rules for coupage and wine-making in free zones on the geographical territory of the Community in respect of wine products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 . 77 Official Journal of the European Communities No L 81 /7 COMMISSION REGULATION (EEC) No 643/77 of 29 March 1977 laying down rules for coupage and wine-making in free zones on the geogra ­ phical territory of the Community in respect of wine products originating in third countries THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 1 . The applications referred to in Article 1 ( 1 ) of Regulation (EEC) No 3168/76 must contain the following information :  the date of the operation ,  the place where the operation is to be carried out,  the type of operation envisaged,  the origin and description of the products to be used,  the volume or weight of the product or products to be used . 2 . Issue of an authorization shall be conditional on the provision of security in an amount of nine units of account for each 100 kilograms of grapes or 100 litres of wine, grape must, grape juice or grape must in fermentation to be used in the operation . 3 . The security shall consist, at the choice of the applicant, either of a cash deposit or of a guarantee issued by an institution satisfying the criteria laid down by the Member State with which the security is to be lodged . 4 . Release of the security shall be conditional on the production of proof that the product resulting from the operation in question , has, subject to force majeure, left the geographical territory of the Commu ­ nity without further processing. For products crossing Community territory, the proof required shall be that provided for in Article 2. 5 . The product resulting from the operation must leave the geographical territory of the Community within 45 days of the date on which the customs formalities on dispatch are completed . Failing this, the security provided for in paragraph 2 shall be forfeit . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2842/76 (2), and in particular Articles 26 (6) and 28 (4) thereof, Whereas Council Regulation (EEC) No 3168/76 of 21 December 1 976 (3 ) laid down the conditions for coupage and wine-making in free zones on the geogra ­ phical territory of the Community in respect of wine products originating in third countries ; whereas it is necessary to lay down detailed rules for the supervi ­ sion of the operations in question , in particular as regards the form which applications must take and the information which they must contain ; Whereas provisions should be made to ensure that in accordance with Article 1 (2) of the said Regulation the products are not placed in free circulation and are dispatched to a third country ; whereas it is therefore essential to require the provision of security and to provide for a system of customs control, account being at the same time taken of inter alia the provi ­ sions of Council Regulation (EEC) No 542/69 of 18 March 1969 on Community transit (4 ) ; Whereas, as regards the designation of a wine resulting from the operations in question , certain rele ­ vant provisions of Commission Regulation (EEC) No 1608/76 of 4 June 1976 laying down detailed rules for the description and presentation of wines and grape musts (5 ) should be made applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, (') OJ No L 99, 5 . 5 . 1970, p. 1 . (2 ) OJ No L 327, 26 . 11 . 1976 , p. 2 . Article 2 1 . If before leaving the geographical territory of the Community the product crosses any Community terri ­ tory other than the free zone in question, proof that the product has left the geographical territory of the (3 ) OJ No L 357, 29 . 12 . 1976, p . 16 . ( «) OJ No L 77, 29 . 3 . 1969, p. 1 . (5 ) OJ No L 183, 8 . 7 . 1976, p. 1 . No L 81 /8 Official Journal of the European Communities 30 . 3 . 77 Verlaat net geografische grondgebied van de Gemeen ­ schap met toepassing van de regeling van Verordening (EEG) nr . 304/71 '. The office of departure may not give authorization for the contract of carriage to be varied so as to result in carriage terminating within the Community. Article 3 1 . The nominal volume of the wine as referred to in Article 4 ( 1 ) (b) of Regulation (EEC) No 3168 /76 shall be indicated in accordance with the rules laid down in Article 3 ( 1 ), (2), first subparagraph , and (4) of Regulation (EEC) No 1608/76 . 2 . In addition to the name or business name of the natural or legal person or association of persons as referred to, in Article 4 ( 1 ) (c ) and (d) of Regulation (EEC) No 3168/76 there shall be indicated the trade for business carried on by that person or association of persons and, in the case of the bottler, there shall be added one of the following : 'bottler', 'bottled by or 'bottled for. . Community shall be given by production of the control copy referred to in Article 1 of Regulation (EEC) No 2315/69 . 2 . In that part of the control copy headed 'Addi ­ tional information ', Sections 101 , 103 , 104 and 106 shall be completed . Section 104 shall be completed by the deletion of the word 'other', and one of the following endorsements shall be entered in Section 106 : 'Wine produced in a free zone for consignment to a third country, Regulation (EEC) No 643/77' ; 'Vin fremstillet i en frizone med henblik pa forsen ­ delse til et tredjeland, forordning (E0F) nr. 643/77' ; ' In einer Freizone fur den Versand in ein Drittland bereiteter Wein , Verordnung (EWG) Nr. 643/77' ; 'Vin obtenu dans une zone franche pour expedition vers un pays tiers , rÃ ¨glement (CEE) n ° 643/77' ; 'Vino ottenuto in una zona franca per spedizione verso un paese terzo, regolamento (CEE) n . 643/77' ; 'Wijn verkregen in een vrije zone voor verzending naar een derde land , Verordening (EEG) nr. 643/77' ; 3 . The proof provided for in paragraph 1 shall not be required in respect of products which are placed under the procedure provided for in Regulation (EEC) No 304/71 for carriage to a station of destination outside the geographical territory of the Community. For the purposes of the preceding subparagraph , the customs office of departure where customs formalities on dispatch are completed shall ensure that one of the endorsements provided for in paragraph 2 is entered in Section 25 of the International Consignment Note and that one of the following endorsements is made on the document granting the authorization referred to in Article 1 (2) : 'Departure from the geographical territory of the Community under Regulation (EEC) No 304/71 proce ­ dure' ; 'UdfÃ ¸rt fra FÃ ¦llesskabets geografiske omrÃ ¥de i henhold til ordningen i forordning (EÃF) nr . 304/71 ' ; 'Ausgang aus dem geographischen Gebiet der Gemeinschaft gemÃ ¤Ã  der Regelung der Verdordnung (EWG) Nr. 304/71 '; 'Sortie du territoire gÃ ©ographique de la Communaute sous le regime du rÃ ¨glement (CEE) n ° 304/71 '; 'Uscita dal territorio geografico della ComunitÃ nel quadro del regime di cui al regolamento (CEE) n . 304/71 ' ; 3 . The locality as referred to in Article 4 ( 1 ) (c) and (d) of Regulation (EEC) No 3168 /76 shall be indicated on the label in lettering not more than half the size of that used for the word 'wine' as referred to in (a) of the aforementioned Article 4 ( 1 ). 4 . The alcoholic strengths as referred to in Article 4 (2) (b) of Regulation (EEC) No 3168 /76 shall be indi ­ cated in accordance with the rules laid down in Article 8 ( I ), (2), (4) and (6) of Regulation (EEC) No 1608 /76 . 5 . The recommendation to the consumer as to the use of the wine, as referred to in Article (4) (2) (c) of Regulation (EEC) No 3168/76, shall be indicated in accordance with the rules laid down in Article 9 of Regulation (EEC) No 1608 /76 . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1977 . 30 . 3 . 77 Official Journal of the European Communities No L 81 /9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1977 . For the Commission Finn GUNDELACH Vice-President